                Case 1:19-po-00021 Document 1 Filed on 04/16/19 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint
__________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS __________________________
                          BROWNSVILLE DIVISION


              UNITED STATES OF AMERICA

                              V                                                CRIMINAL COMPLAINT
              JOJ DIONCIO, CLAUDIA MARIELA                                      CASE NUMBER: 1:19-PO        021
              A201 721 597
      I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief.     On or about       04/15/2019        in Cameron County, in the
SOUTHERN District of TEXAS defendant, an alien did,

knowingly, willfully and in violation of law attempted to gain illegal
entry into the United States by concealment of a material fact, and in
furtherance of such violation presented a United States Birth Certificate
and declared to be a citizen of the United States,

in violation of Title              8   United States Code, Section(s)              1325 (a)(3)          .

I further state that I am a (n) Customs            and Border Protection Officer                 and that this
complaint is based on the following facts:

    The defendant attempted to gain illegal entry into the United States
through the Veterans International Bridge in Brownsville, Texas. The
defendant presented a United States Birth Certificate from the state of
Texas bearing the name of Emily Geniva Rico and further claimed to be said
person to a U.S. Customs and Border Protection Officer.     In Customs and
Border Protection secondary it was determined that the defendant is not the
rightful owner of the document presented.    Furthermore it was determined
that the defendant is a citizen and national of Guatemala with no legal
status to enter or be in the United States.

Defendant had $86.00 US dollars.
Continued on the attached sheet and made a part hereof:             Yes       X No


                                                                       /s/
                                                                Jesus Longoria CBPEO
                                                                    Signature of Complainant

Sworn to before me and subscribed in my presence,

April 16, 2019                                        at          BROWNSVILLE, TEXAS
       Date                                                                City and State




IGNACIO TORTEYA III U.S. MAGISTRATE JUDGE
Name & Title of Judicial Officer                                 Signature of Judicial Officer
